Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, which, when executed by a computer processor of an electronic wearable medical device of a patient of a private treatment network, the electronic wearable medical device comprising an infusion pump, enable performance of a method comprising: 
transmitting, from the electronic wearable medical device, a request for remote treatment of the patient to the electronic device controlled by the remote party, wherein the request is automatically generated by the computer processor responsive to determining that one of the monitored blood glucose levels of the patient falls below or exceeds an acceptable range of blood glucose levels for the patient from a predetermined threshold value; 
responsive to receipt of the request for remote treatment of the patient at the electronic device controlled by the remote party, receiving control instructions from the electronic device controlled by the remote party at the electronic wearable medical device to automatically start delivering one of glucose or insulin into the patient's body, or to automatically stop delivering one of glucose or insulin into the patient's body, depending on whether the monitored blood glucose level of the patient falls below or exceeds the acceptable range of blood glucose levels for the patient from the predetermined threshold value;
2controlling the infusion pump to start delivering one of glucose or insulin into the patient's body, or to stop delivering one of glucose or insulin into the patient's body, based on the control instructions received from the electronic device controlled by the remote party; 

Regarding claim 23, the claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, which, when executed by a computer processor of an electronic device controlled by a remote party of a private treatment network, enable performance of a method comprising: 
receiving, at the electronic device controlled by the remote party, a request for remote treatment of the patient from the electronic wearable medical device of the patient, wherein the request indicates that one of the monitored blood glucose levels of the patient falls below or exceeds an acceptable range of blood glucose levels for the patient from a predetermined threshold value, as measured by the electronic wearable medical device of the patient; 
transmitting, from the electronic device controlled by the remote party, control instructions to the electronic wearable medical device of the patient to control an infusion pump included in the electronic wearable medical device to automatically start delivering one of glucose or insulin into the patient's body, or to automatically stop delivering one of glucose or insulin into the patient's body, depending on whether the monitored blood glucose level of the 5patient falls below or exceeds the acceptable range of blood glucose levels for the patient from the predetermined threshold value; 
responsive to receipt of the control instructions at the electronic wearable medical device of the patient, receiving confirmation from the electronic wearable medical device of the patient at the electronic device controlled by the remote party that the starting of the delivering of one of glucose or insulin into the patient's body, or the stopping of the delivering of one of glucose or insulin into the patient's body, was performed successfully via the infusion pump based on the control instructions; 
The closet prior art of record is Yodfat et al. (US 2012/0191061), Jackson (US 2004/0078220), Budiman et al. (US 2014/0180203).  However, these references do not disclose the device as claimed or described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783